We can not see that it was error for the trial court to. have admitted the evidence of witnesses as to the admission by Smith of his guilt made at the time he appeared before the examining magistrate.
The admission of the letter written to Miss Oettinger was not in accord with the rules of evidence, but in view of defendant’s admissions and other convincing evidence we think this was not reversible error. The defendant did not embrace his opportunity to deny having written the letter. Although that omission should not weigh against him, we must decline to reverse the case for such error alone when the competent or admissible evidence in the case clearly establishes guilt beyond a reasonable doubt.
Judgment affirmed.